MANNING, J.
Marcus A. Elournoy died in April, 1849, in Chambers county, leaving a plantation, slaves and other property therein, and a second wife and several children by her and by a former wife surviving him, and a last will and testament. After divers legacies given chiefly to his.older set of children, by the tenth clause of his will, he required the plantation, embracing the lands in controversy in this cause, with the slaves not disposed of, cattle, hogs, <fcc., thereon, to be kept together and the land to be cultivated (according to the words of the will) “ until my youngest child living at the time of my decease shall become of full age in law, * * * * for the use, support and maintenance of my wife and family, and the education of my children;” and he directed that any surplus of the income should be invested in land, or slaves, or be lent out upon interest by his executors, as to them should seem best for the interest of his wife and children; but that this should not be construed to prevent any of his children mentioned in the ninth clause of the will, not including some of the older ones, from demanding and receiving their respective shares of the personal estate, according to said clause, when they should severally arrive at full age. By the eleventh clause of his will he required the proceeds of his real estate, when sold, to be divided equally among all his children; and he appointed his wife and Patrick Jarvis and John Kennedy executors.
In February, 1860, the widow of testator having died, we presume (for she is not mentioned as having then or thenceforth any interest in the transactions), an “Act for the relief of the legatees of Marcus A. Elournoy, deceased,” was passed by the legislature, enacting: “ That upon the petition of any of the legatees of Marcus A. Elournoy, deceased, late of Chambers county, made to the Probate Court of said county, setting forth the necessity of a sale or distribution of all or *107any portion of the estate of said Flonrnoy, and that it would be for the interest of all parties entitled to share in said estate to have the same sold and proceeds reinvested or distributed, or to have the property distributed, all parties in interest being made parties to said petition, either as plaintiffs or defendants, and having due notice thereof, said probate judge shall be and he is hereby invested with all the jurisdiction which a Chancery Court could exercise on a bill regularly filed in such Chancery Court to accomplish the objects prayed for by such petition.” — (Acts of 1859-60, page 620.)
Six of the children of the testator, including two married daughters and the husbands of these married daughters, filed their petition under this act for a sale of the property of the deceased, including the 1280 acres of land in controversy, in Chambers Probate Court, averring that the only other persons besides petitioners interested in the estate of testator, were his sons, Marcus A. Flournoy, then twenty-one years old, Augustus Flournoy, eighteen years old, and Adam Flournoy, then twelve years old, of whom the last named resided in Georgia; and petitioners prayed to have these minors made parties defendant, and that guardians ad litem be appointed for them, &c. The principal prayer of the petition was, that the court would decree a sale of the estate on such terms as to it should seem most beneficial; “ the purchaser thereof to be invested with a good and valid title to the same upon complying with the terms of said sale.”
The court, on the 10th of December, I860, in a decree, reciting that the petitioners came by their attorney, and that Adam had been “brought into court by publication in a newspaper ” of the county according to an order of the court made on the 16th of October before, and that Augustus and Marcus had received notice strictly according to an order of the court made on the same day, and that Elliott H. Muse, who had previously been appointed by the court and had consented to act as guardian ad litem for the three minors, came and filed answer for them, denying the allegations of the petition; and thht it appeared to the court, “ by competent proof, that the statements of the said application [were] true, and that it would be for the interest of all the parties entitled to share in said estate,” thereupon ordered a sale of the property real and personal set forth in the schedule,_ to be made on the premises, January 15th, 1861, after notice, &c., under the direction of Thomas F. Flournoy, administrator de bonis non, with the will annexed; * * * the lands to be sold on credit of one and two years, half and half, all the personal property except slaves on a credit of twelve *108months, and the slaves to be sold for one-fifth cash and the balance on a credit of twelve months, the credit payments to be secured by notes payable to said administrator with at least two good sufficient securities.” The decree further required that Thomas F. Elournoy report an account of the sale within sixty days. This sale was made the 15th of January, 1861; and the 1280 acres of land were sold to one Jesse B. Todd, at $4 11-100 an acre, making $5,260 80-100; of which sale Flournoy gave a certificate of that date to him, stating further that Todd had “ complied with the terms of sale by giving his notes with security, payable one and two years after date.” The report of sale of the personal property is not set out, “ the land being alone in issue in this case,” as a postscript in the exhibit says. January 21st, 1861, the minutes of the Probate Court show that Elournoy made “report in writing, and under oath, of the sale of the property of said estate, sold by him under and by the order of this court,” and that it was ordered that the same be recorded.
On the 11th of January, 1870, J. B. Todd, who purchased the land, conveyed it with warranty to complainant, Matilda 6?. Todd. She filed this bill June 3d, 1873, against all the children and heirs aforesaid of Marcus A. Flournoy, deceased, except Marcus A., junior, and Augustus S.,who (as it alleges) died intestate, without issue, and unmarried, leaving as their heirs their brothers and sisters aforesaid, and their interests in the said lands free from liability for any debts; and against Samuel Spence, administrator de bonis non of the estate of Marcus A. Elournoy, and Jesse B. Todd, complainant’s vendor, and one Thomas L. Penn, sen’r, as defendants.
The bill alleges the premises, and that Jesse B. Todd took and had possession of the lands from the date of the sale to him, January 15th, 1861, to the date, June 3d, 1871, of his conveyance to complainant, and that she thereafter was in possession by her tenant, said Jesse, until January, 1873, when they were recovered of her by said Samuel Spence as administrator de bonis non of Flournoy, by an action of trespass to try titles; that said Jesse paid the first of the two notes he gave for said lands, to Thomas F. Flournoy; that said Thomas transferred the other of said notes, soon after the sale, to said Thomas L. Penn, in payment for supplies furnished by Penn to keep up the family of Marcus A. Flournoy, deceased, under his will; that said Jesse has paid to Penn upon this latter note $2,091, and owes only a balance of $539 40-100 on it; that he was hindered from paying this by the claim to the property made by Adam Flournoy, who threatened when he became of age to repudiate the sale of *109the land, and have it and the transfer of the note by said Thomas set aside; that the disputes about the title to the land and the right of Penn to receive payment of the note, and the inability to tender a deed to the heirs of Flournoy, some of whom, and among them Thomas F. since 1867, resided out of the State, prevented said Jesse, or complainant, from tendering payment of the note in full to them and said Penn, upon their executing such deed; that complainant is ready, willing and able to pay the balance due on said note to whomsoever is entitled to receive it, or to pay the original amount thereof and interest, if the court shall be of opinion she is bound so to do; and that she is willing and offers to abide by the decree of the court, and prays that it will order and adjudge that the title to said land be conveyed to complainant, and that she be put in possession thereof, upon paying the balance of the price aforesaid as the court may direct. The bill charges further, that in August, 1866, George and William and Adam Flournoy, the latter by his guardian, one Holliday, petitioned the Probate Court to bring Thomas F. Flournoy to a final settlement of his administration; that such final settlement was effected January 28th, 1867; that said Thomas was charged therein, among other things, with the total amount of the notes given for the land; that decrees upon such settlement were rendered against him in favor of the several legatees and heirs of said Marcus A., deceased, for their respective shares of said estate, including the purchase-money of said lands, and that “each has received and enjoyed the same.” The exhibit referred to as showing such final settlement, is not, however, in the record. Also, it is alleged, that the heirs who petitioned the Probate Court for the sale of the land, were all of age when they filed the petition; and that all of the heirs and legatees knew, at the time of the final settlement, that the second land note had been transferred to and was held by defendant Penn.
Pleas and demurrers were filed to the bill of complaint; and, upon motion, it was dismissed by the chancellor for want of equity.
It is insisted for appellees, that the act of the legislature of February, 1860, relating to a sale of the estate of the testator, Flournoy, is in violation of the constitution, and void. Special statutes, authorizing the sale of property of estates of deceased persons, or of minors, or in the hands of trustees, or making provisions intended to facilitate the disposal or conversion of such property, are numerous. Of course, they have taken many different shapes, and have been the occasion of many (not entirely harmonious) judicial decisions. Indeed, they are frequently the cause of much perplexity to *110courts. Generally, such legislation is assailed as an invasion of the province of the judiciary; sometimes, as violating the provision that no person shall be deprived of his property but by due process of law, or according to the law of the land.
Judge Cooley has discussed the subject, in his invaluable work on Constitutional Limitations. He says the rule deduced from the authorities seems to be this: “If the party standing in position of trustee applies for permission to make the sale, for a purpose apparently for the interest of the cestui que trust, and there are no interests to be considered and adjudicated, the case is not one that requires judicial action, but it is optional with the legislature to grant relief by statute, or to refer the case to the courts for consideration, according as the one course or the other, on considerations'of policy, may seem desirable.” — (p. 98). Cases in Massachusetts, New York, Ohio, and other States, are reviewed by the author; which leads him to say further: “ This species of legislation may, perhaps, be properly called prerogative remedial legislation. It hears and determines no rights. It deprives no one of his property. It simply authorizes one’s real estate to be turned into personal, on the application of the person representing his interest, and in such circumstances that the consent of the owner, if capable of giving it, would be presumed.” In Ohio, a statute was held valid, which authorized commissioners to make sale of lands, held in fee tail by minor devisees under a will, in order to cut off the entailment, and effect a partition between them; the statute being applied for, on behalf of the devisees, by their mother and the executor of the will. — Carroll v. Lessee of Olmstead, 16 Ohio, 251.
In Massachusetts, previously, a special act of the legislature authorized a father, as guardian of his minor children, to whom land had descended from their mother, to sell -and convey it, and put the proceeds at interest, on good security, for their benefit, he giving bond to the judge of probate for his fidelity. The sale having been made, the children, when they became of age, repudiated it, on the ground that the statute was void. The Supreme Judicial Court of that State held that it was “necessary for the interest of those who, by the general rules of law, are incapacitated from disposing of their property, that a power should exist somewhere of converting lands into money;” that in that commonwealth, “this power must rest in the legislature, that body being alone competent to actúas ¿.the general guardian and protector of those who are disabled to act for themselves;” and that, in exercising that power for one not sui juris, the legislature “is *111in fact protecting him in his property, * * * and enabling him to derive subsistence, comfort and education from property which might otherwise be wholly useless, during that period of life when it might be most beneficially employed.” — Rice v. Parkman, 16 Mass. 326. And in New York, it was held, that “it is clearly within the powers of the legislature, as parens patrice, to prescribe such-rules and regulations as it may deem proper, for the superintendence, disposition, and management of the property and effects of infants, lunatics, and other persons who are incapable of managing their own affairs.”- Cochran v. Van Swilay, 20 Wend. 373. See, also, Leggett v. Hunter, 19 N. Y. 445; Estep v. Hutchman, 14 Serg. & R. 435; Stewart v. Griffith, 33 Mo. 13. In Peto v. Gardner (2 Yo. & Coll. 312), the vice-chancellor, approving an arrangement which would change the nature of interests held under a will, and which he considered he had not the power to effectuate,- — in order to enable the parties to get an act of parliament to authorize it, declared that in his opinion it would be beneficial.
The bottom idea in this class of cases seems to be this: Where, by the law of the land, the provisions of which depend on the legislature, certain persons, because of defect of. understanding, immaturity, or some legal disability, are held to be incapable of disposing of their property, and, by reason of supervening circumstances, are hindered from having as beneficial use of it, in its existing shape or condition, as the donors or grantors intended they should have; and in consequence of the trusts, limitations, or other provisions attending the gift or grant of it, the courts can not afford relief; in such cases, the legislature, representing the State, the general guardian of all, may justly interpose by a special enactment, and authorize the property to be disposed of, or converted, for the benefit of such persons, provided they themselves might so dispose of it, if sui juris. We do not intend to say that the principle underlying such legislation has no greater breadth than this. Many cases go beyond it, as thus qualified; and some similar special acts are founded on a different consideration, such as those that authorize a sale of property to pay debts with which it is chargeable. Of this character, was the statute held to be valid in Holman’s Heirs v. Bank of Norfolk, 12 Ala. 369; and Watkins’ Heirs v. Holman’s Lessee, 16 Peters, 25. See, also, Wilkinson v. Leland, 2 Peters, 260; Florentine v. Barton, 2 Wall. 210. The case before us does not require us to investigate the questions arising in cases of this and other classes. They are numerous, and not all in harmony; and some of them tend to rnake obscure and indefinite the line between the legitimate *112power of the legislature and the jurisdiction of the courts; a line which should be kept as distinct as possible, in order that persons belonging to one of these two departments of government may be enabled the better to observe the command in the constitution that forbids them from exercising any powers properly belonging to the other. For this reason, and for the purpose of preventing the expensive and embarrassing litigation, and the doubts about titles that arise out of such legislation, it is desirable that the limits, in this direction of the law-making power, should not be indefinitely enlarged.
The special statute on which this case rests, is within the principle as stated above, and, therefore, is not void. The petition, filed under it in 1860, was signed by all the adult legatees of the testator, discloses that the minors were scattered, two of them being in Macon county, and the youngest in Georgia, and makes no mention of their mother, who was also a legatee, and who, we therefore suppose, was not then living. Some of those mentioned in the ninth clause of the will seem to have arrived at full age, and, we suppose, had drawn, as they were entitled to do, their shares of the slaves and other personal property used on the plantation to make it productive. If so, this would probably leave a large tract of land, kept together by will until the youngest child should become of full age, without adequate means for the tilling of it, and chargeable with taxes; a condition which might make it highly advantageous, as the petition alleged, to all concerned, the minors as well as the rest, that the estate should then be converted into money, and the proceeds be reinvested or distributed. At least, it was made to appear that this would be so to the legislature, who had authority to decide the question and make the enactment. It did not undertake to deprive any of the legatees of the share or interest given to him by the will, but only looked to a change, or conversion, of the subject in which such interest existed. If the General Assembly had the power to authorize this to be done by commissioners, or a guardian, or trustee, it had the power to authorize a court, designated by it, to inquire into and act upon the subject. In many of the instances in which such statutes have been passed, some duty or office in carrying them into execution has been imposed on courts of the same kind as this Court- of Probate.
But a Court of Probate, being one of special and limited jurisdiction, could exercise the authority conferred by this statute, only upon the condition that there was a compliance with the requisitions prescribed as preliminary thereto. The record must show the existence of the things upon *113■which its jurisdiction depended. What were they? First, a petition should be filed in the Probate Court, by some one or more of the legatees of testator Flournoy. This was done; and the petitioners were all who were of mature age. Second, all the parties in interest must be made parties, plaintiff or defendant, and have notice of the proceeding. The record shows that this wa.s done. Third, the petition' must set forth the necessity of a sale or distribution of all or a portion of the estate, and that it would be to the interest of all the parties to have the same sold, and the proceeds re-invested or distributed, or to have the property distributed. The petition avers “ that it is greatly to the interest of said legatees, and of all parties entitled to a share in the estate of Marcus A. Flournoy, deceased, to have a sale of the real and personal property of said Marcus A. Flournoy, so that each of the parties interested may have the share to which he or she may be entitled under said will; that the keeping of said estate together, and working it, is productive of no benefit to the parties interested, or very little, compared to the accumulation which the funds from the proceeds of a sale of said estate would realize to them respectively,” &c. Tested by a demurrer, this would be very defective. The petition does not set forth the facts that cause a necessity for the sale of the property; the circumstances, events, changes of condition, or other palpable things, which might be proved by evidence, and ought, in such a case, to be alleged, to make good the pleading. (See Ex parte Jewett, 16 Ala. 409.) But this is not now the subject of inquiry. The question is, was jurisdiction of the cause acquired by the court? In our opinion, it was. The word “necessity,” in the statute, is not used in an absolute sense. Its meaning varies according to the subject and connection. In this act, it means only a strong or urgent reason why the thing proposed should be done. In this sense, the petition sets forth a necessity for the sale of the property, to-wit: that in its present condition the property is of no advantage to its owners, or very little, compared to the benefit they would derive from having it converted into money, and the funds invested for accumulation; and it sets forth that the interest of all would be thereby promoted. The jurisdictional averments are sufficient, notwithstanding the defects of th'e petition as a pleading. The petition sets out, also, as an exhibit, the will of testator Flournoy, showing the disposition he made of his property, and some other things, and refers particularly to the act- under which it is filed.
The next inquiry is: what power had the Probate Court, when it obtained jurisdiction? It was “invested with all the *114jurisdiction which a Chancery Court could exercise, on a bill regularly filed in such Chancery Court, to accomplish the objects prayed for by such petition.” This, appellant insists, means that the Probate Court is clothed with power to cause the land to be sold, whether a Court of Chancery had such power or not, but must proceed according to the practice and methods of the Chancery Court. We do not so understand the statute. Let the words be transposed, and the meaning is not changed. The Probate Court “is invested with all the jurisdiction to accomplish the objects prayed for by such petition, which a Chancery Court could exercise on a bill regularly filed in such Chancery Court.” Pro hac vice, the Probate Court is a Court of Chancery, with all its power, and no more, to accomplish the objects prayed for by the petition.
Had that court the power to set aside the express provisions and arrangements made by testator for the benefit of his minor children, by causing the plantation, &c., which the will ordered to be kept up and worked, for the benefit of his younger children, until the youngest should become of age, to be converted into money ? In such a case, the weight of authority is against the existence of the power in a court of equity, unless it be given by legislation. Of its control over a ward’s estate, it is said in Adams’ Equity (marg. p. 284): “In cases where a trust exists, the degree of authority, as well as the manner of its exercise, will depend on the .terms of the instrument creating it. In other cases, the court is thrown on its inherent jurisdiction, and has authority to manage the estate during minority, and to apply its proceeds for the infant’s benefit; but there is no inherent power to dispose of or alter the estate itself, except in cases of election or partition, where the disposition is demandable as of right by other parties, and [or] of the devolution on an infant of a mortgaged estate, where a sale is the only protection against foreclosure.” Perhaps, the latter part of this passage may not be law in this country.- — -See Ex parte Jewett, 16 Ala. 409; Baker v. Lorillard, 4 Comst. 257. It is immaterial, however, in this case, whether it be true or not. The Court of Probate being invested with jurisdiction in the cause, whatever decree it rendered in the premises is just as valid as it would have been if rendered by a court of equity. It cannot be collaterally impeached. However full of error it may be, it must stand as the law of the case, until reversed, or set aside, upon an appeal, or by some direct proceeding; and this, the lapse of time has, in the present instance, barred.
But that court did not finish the work' it undertook to do. *115Though it, in effect, confirmed the sale made under its decree (Worthington v. McRoberts, 9 Ala. 297), it has not ordered a conveyance of the property, or refused to do so. The title was not conveyed to the purchaser. Nor was the authority of the Probate Court over the case exhausted. Quoad hoc, it is still a court of chancery. And if the controversy were now between the original purchaser at the sale, and the devisees of testator, and no one else, and another equity had not intervened, the Probate Court would still be the forum in which the questions between them would have to be settled. Having jurisdiction, and having taken cognizance of the cause, no other court could interpose, notwithstanding the long time elapsed since the decree of sale was made, to do what it could do in the cause commenced by petition.— Haralson v. Collins, at this term; Deadrick v. Smith, 6 Humph. 138. In Tally v. Starke’s Administrator (6 Grattan, 339), nearly thirty years had elapsed between a sale under a decree and a confirmation of it by the same court; and in the meantime, the defendant, who died in possession, and subsequent purchasers from his heirs, had occupied and treated •the property as their own. Yet, it was held, on confirmation of the sale, that the purchaser’s title related back to that time, superseding intermediate conveyances, and that he was entitled to «recover the land in an action at law. We refer to this only to show the continuing power of the Probate Court, and not for any other purpose.
But a difficulty arises from the fact that the Court of Probate is not a court of general chancery jurisdiction; and that the court which ordered this sale has no larger capacity of that sort than is conferred on it by the statute. It had power only to make and enforce the sale, and make a distribution of the funds among the several co-owners. But, by its inexpert action, its omission to do its duty correctly and in full, other adversary interests have arisen. By order of the court, the sale was made by, and notes for the purchase-money were taken payable to Thomas F. .Flournoy, the administrator; and being permitted to hold them, he has received (it seems) payment of one in full, and transferred the other to a person outside, who has received part payment of the amount of it, and claims to be entitled to the residue. Wherefore, the present complainant, who is a grantee of the land from the original purchaser, of January, 1861, and offers to pay the balance of the purchase-money due, says, in the conflict of claims, she does not know whom to pay. She, therefore, files her bill in the Court of Chancery, makes all the persons in whom the title to the land resides, and the original purchaser from whom she bought, and the *116assignee of his promissory note for half the purchase-money, to whom the administrator transferred it, and Spence, the subsequent administrator de bonis non, &c., parties defendant, and prays the court to determine to which of them the unpaid purchase-money is due, and how much is due to them; and that, upon payment thereof, she may receive a perfect conveyance. TMs imposes on the chancellor a superintendence also of the trusts created by the will. The case had thus gotten beyond the jurisdiction of the Probate Court, and was properly brought in a court of equity.
The plea that a similar bill, brought by the original purchaser, after he had conveyed all his interest, title and estate to the land in dispute to the complainant in this cause, was formerly dismissed for want of equity, does1 not prevent his assignee from haying an equity, that entitles her to maintain this suit.
What decree should be rendered in this cause will, of course, depend on the pleadings and proof, not yet filed or produced. We may remark, however, that the statute on which this case rests, does not appear to be an act in the administration of an estate of a deceased person. It speaks, it is true, of the legatees (meaning also the devisees) of the estate of Elournoy, It was as such they obtained their interests in common in the property given to them by his will. This was admitted to probate in May, 1819, about eleven years before the act was passed. No mention is made in the act, of executors, or administrators, or of creditors of the deceased, or of a continuing administration. It looks only to a conversion for distribution of the property belonging to testator’s children, which had come to them by his will, and of which they were already in possession according to its provisions. The Probate Court received the jurisdiction a Chancery Conrt could exercise to accomplish that object. It was a case between co-owners, which was intrusted to it, and which it was required to dispose of as a Court of Chancery should; and it took control of their property, as such, through its agent, whose authority and power were only such as it conferred on him in that cause — not amplified by, or complicated with any duties or rights that might belong to him as administrator of testator’s estate. The description, therefore, among the petitioning devisees and legatees of Thomas E. Elournoy, as administrator de bonis non with the will annexed of Marcus A. Elournoy, and also as one of his children and' heirs, cannot be understood as meaning that it was in the capacity of administrator he was a party to _ the petition, but only as indicating that, being such administrator, he had no to interpose, *117or claim to make of the property for administration, that should prevent the court from proceeding to dispose of it according to the special act, as the property of those among whom, or for whose benefit, the distribution contemplated was to be made. The Probate Court ought, therefore, as a special court of chancery, to have had the proceeds of the sales of the property sol'd brought into court to be disposed of by it for the benefit of the parties to the cause, according to their several rights under the will, and not have allowed it to Be used by the administrator in course of administration. Although the sale was made, by the order of the court, under the direction of the administrator, and the notes taken for the price were made payable to the administrator, this did not give him the property of an administrator in them. He was acting as a commissioner only, of a special court of chancery, and its dealings, and the dealings of others with him, should have been with him in that character. How far the purchaser of the land may have been justified in paying the first note to Thomas F. Flournoy, the administrator, when by order of the court it was made payable to him, it is not necessary now to inquire; but his transfer of the second note to Penn cannot, it would seem, confer on the latter a good title.
The definitive determination, however, of this and other matters, the effect of the consent of the defendants to the proceedings of the administrator, and of their settlement with him in that capacity of accounts in which, as alleged, he charged himself with the amount of such sales — very potent facts in such a case, according to the authorities — and the inquiry what part of the fund should have been disposed of, and how they should have been disposed of for the benefit of the minors, until the youngest should become of age, according to the trust created in their behalf by the will, are things which can be settled only when all the pleadings, and cross-pleadings, and evidence are in, and the cause is submitted for a final decision.
The chancellor erred in dismissing the bill for want of equity; and his order must be reversed, and the cause remanded for further proceedings.